


EXHIBIT 10.9


Summary Description of
Named Executive Officer Compensation


Effective as of August 4, 2014, the Compensation Committee of the Board of
Directors of TETRA Technologies, Inc., which is responsible for compensation
decisions relating to named executive officers of CSI Compressco GP Inc.,
approved the following annual base salary levels for certain of our current
officers who are identified as named executive officers in this Annual Report on
Form 10-K:
Name
 
Title
 
Base Salary
Timothy A. Knox
 
President
 
$
400,000


Ronald J. Foster
 
Senior Vice President and Chief Marketing Officer
 
325,000


James P. Rounsavall
 
Chief Financial Officer, Treasurer and Secretary
 
240,000


Charles B. Benge
 
Vice President of Operations
 
240,000


Anthony D. Speer
 
Vice President of Manufacturing
 
190,000





Each named executive officer is eligible to participate in incentive programs
generally available to salaried employees of CSI Compressco GP Inc., including
health, life, disability and other insurance and benefits, 401(k) Plan, and
vacation, paid sick leave, and other employee benefits.








